Per curiam:
Appellants move the court for a reversal and remand of this case, on the ground that against the objection of the appellants the board, in violation of its rules, admitted in evidence the record and evidence in another case without giving to the appellants an opportunity to reexamine or cross-examine the witnesses whose testimony was set out in the record so admitted.
*217The motion is in effect nothing less than an attempt to appeal from a ruling of the board as to the admissibility of evidence, and rulings of that kind are not appealable inasmuch as this court is authorized to review final decisions of the hoard and not orders or rulings made during the hearing or trial and before a final decision is reached. — (Sec. 195, Judicial Code.)
The improper admission or consideration of evidence may be assigned as error and corrected on appeal from the final decision of the board. To review by direct appeal or motion intermediate rulings or orders which do not finally determine the issue submitted to the board would result in a multiplicity of appeals and proceedings and consequent unnecessary delays not contemplated or permitted by the statute.
The motion is therefore denied without prejudice to the consideration of the point on appeal from the final decision of the board. In view of the stipulation by counsel the record need not be printed in case the appeal is finally perfected.